Case 0:18-cv-62686-UU Document 40 Entered on FLSD Docket 03/22/2019 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                 Fort Lauderdale Division

 AMERICAN PROPERTY INSURANCE
 COMPANY, a foreign corporation,

        Plaintiff,
                                                           CASE NO.: 18-cv-62686-UU

 v.

 SOUND CONNECTION DISTRIBUTORS, INC.,
 a Florida for Profit Corporation; SHIMON SWISSA,
 individually; ZEVULONI & ASSOCIATES, INC.,
 a Florida for Profit Corporation; and JOSEPH
 ZEVULONI, individually.

        Defendants.
                                                 /

      ZEVULONI & ASSOCIATES, INC. AND JOSEPH ZEVULONI’S ANSWER AND
                         AFFIRMATIVE DEFENSES

        Defendants, Zevuloni & Associates, Inc. (“Zevuloni & Associates”) and Joseph Zevuloni

 (collectively with Zevuloni & Associates referred to as “Zevuloni”) hereby file their Answer and

 Affirmative Defenses to Plaintiff’s Complaint and state as follows:

                                         THE PARTIES

        1. Admitted for jurisdictional purposes only.

        2. Admitted for jurisdictional purposes only.

        3. Admitted for jurisdictional purposes only.

        4. Admitted for jurisdictional purposes only.

        5. Admitted.

        6. Admitted.

        7. Admitted for jurisdictional purposes only.



                                                 1
Case 0:18-cv-62686-UU Document 40 Entered on FLSD Docket 03/22/2019 Page 2 of 8



                               JURISDICTION AND VENUE

       8. Admitted for jurisdictional purposes only.

       9. Admitted for jurisdictional purposes only.

       10. Admitted for jurisdictional purposes only.

       11. Denied.

                                      BACKGROUND FACTS

       12. Without knowledge and therefore denied.

       13. Without knowledge and therefore denied.

       14. Without knowledge and therefore denied.

       15. Without knowledge and therefore denied.

       16. Without knowledge and therefore denied.

       17. Without knowledge and therefore denied.

       18. Without knowledge and therefore denied.

       19. Without knowledge and therefore denied.

       20. Without knowledge and therefore denied.

       21. Without knowledge and therefore denied.

       22. Admitted to the extent the subject Property sustained damage as a result of Hurricane

          Irma.

       23. Admitted to the extent that Sound Connection contracted with Zevuloni & Associates

          to assist in the presentation of the claim for damages related to Hurricane Irma.

       24. Admitted to the extent that Sound Connection retained Dry Masters for damages related

          to the damages related to Hurricane Irma.

       25. Without knowledge and therefore denied.



                                               2
Case 0:18-cv-62686-UU Document 40 Entered on FLSD Docket 03/22/2019 Page 3 of 8



       26. Denied as phrased.

       27. Denied as phrased.

       28. Denied as phrased.

       29. Without knowledge and therefore denied.

       30. Denied.

       31. Denied.

       32. Denied.

       33. Without knowledge and therefore denied.

       34. Without knowledge and therefore denied.

       35. Without knowledge and therefore denied.

       36. Without knowledge and therefore denied.

       37. Without knowledge and therefore denied.

       38. Without knowledge and therefore denied.

       39. Without knowledge and therefore denied.

       40. Without knowledge and therefore denied.

       41. Without knowledge and therefore denied.

       42. Without knowledge and therefore denied.

       43. Without knowledge and therefore denied.

       44. Without knowledge and therefore denied.

       45. Without knowledge and therefore denied.

       46. Without knowledge and therefore denied.

       47. Without knowledge and therefore denied.

       48. Without knowledge and therefore denied.



                                             3
Case 0:18-cv-62686-UU Document 40 Entered on FLSD Docket 03/22/2019 Page 4 of 8



       49. Without knowledge and therefore denied.

            COUNT I – RESCISSION OF POLICY – As to Sound Connection

       50. Zevuloni restates and refers to his responses above.

       51. Not pertinent to Zevuloni, and therefore denied.

       52. Not pertinent to Zevuloni, and therefore denied.

       53. Not pertinent to Zevuloni, and therefore denied.

       54. Not pertinent to Zevuloni, and therefore denied.

       55. Not pertinent to Zevuloni, and therefore denied.

       56. Not pertinent to Zevuloni, and therefore denied.

       57. Not pertinent to Zevuloni, and therefore denied.

       51. (Mis-numbered) Not pertinent to Zevuloni, and therefore denied.

               COUNT II – RESCISSION FOR FRAUD IN THE MAKING

       58. Zevuloni restates and refers to his responses above.

       59. Denied.

       60. Without knowledge and therefore denied.

       61. Without knowledge and therefore denied.

       62. Without knowledge and therefore denied.

       63. Denied.

       64. Without knowledge and therefore denied.

       65. Denied as phrased.

       66. Denied.

       67. Denied.

       68. Denied.



                                                4
Case 0:18-cv-62686-UU Document 40 Entered on FLSD Docket 03/22/2019 Page 5 of 8



       69. Denied as phrased.

       70. Without knowledge and therefore denied.

       71. Without knowledge and therefore denied.

    COUNT III – CIVIL REMEDIES FOR CRIMINAL PRACTICES ACT, FLORIDA
                     STATUTE §772.101 (As to all Defendants)

       72. This Count has been abandoned by the Plaintiff and dismissed by the Court.

       73. This Count has been abandoned by the Plaintiff and dismissed by the Court.

       74. This Count has been abandoned by the Plaintiff and dismissed by the Court.

       75. This Count has been abandoned by the Plaintiff and dismissed by the Court.

       76. This Count has been abandoned by the Plaintiff and dismissed by the Court.

       77. This Count has been abandoned by the Plaintiff and dismissed by the Court.

       78. This Count has been abandoned by the Plaintiff and dismissed by the Court.

       79. This Count has been abandoned by the Plaintiff and dismissed by the Court.

       80. This Count has been abandoned by the Plaintiff and dismissed by the Court.

       81. This Count has been abandoned by the Plaintiff and dismissed by the Court.

          COUNT IV – DECLARATORY JUDGMENT (as to Sound Connection)


       82. Zevuloni restates and refers to his responses above.

       83. Not pertinent to Zevuloni, and therefore denied.

       84. Not pertinent to Zevuloni, and therefore denied.

       85. Not pertinent to Zevuloni, and therefore denied.

       79. (Mis-numbered) Not pertinent to Zevuloni, and therefore denied.

       80. Not pertinent to Zevuloni, and therefore denied.

       81. Not pertinent to Zevuloni, and therefore denied.



                                                5
Case 0:18-cv-62686-UU Document 40 Entered on FLSD Docket 03/22/2019 Page 6 of 8



        82. Not pertinent to Zevuloni, and therefore denied.

        83. Not pertinent to Zevuloni, and therefore denied.

        84. Not pertinent to Zevuloni, and therefore denied.

        85. Not pertinent to Zevuloni, and therefore denied.

        86. Not pertinent to Zevuloni, and therefore denied.

  All allegations and relief requested in the WHEREFORE clauses are expressly denied.

  All allegations not expressly admitted herein are hereby Denied.

                                 DEMAND FOR JURY TRIAL

 ZEVULONI demands a trial by jury for all issues so triable.

                                  AFFIRMATIVE DEFENSES

  As First Affirmative Defense Zevuloni states that the purported fraud that is alleged to have

 occurred during the adjustment of the subject loss and claim, is largely the results of differences

 in opinion related to the scope of the loss and necessary repairs to direct and ensuing damages.

 Any mistakes in estimates were not an attempt to defraud APIC.

  As Second Affirmative Defense Zevuloni states that APIC waived its right to rescission when

 it continued to adjust the loss long after discovering the alleged fraud, knew it may rescind the

 Policy, adjusted the loss in spite of this knowledge, threatened rescission only to pressure Sound

 Connection into accepting less than the benefit of its bargain, made a coverage determination as

 to the amount of coverage, and only finally chose to rescind the contract in direct retaliation to

 Sound Connection invoking appraisal pursuant to the Policy. APIC knew of the alleged fraud for

 months before making its coverage decision, continued to adjust the loss, and only choose to

 rescind when faced with the risk of paying in appraisal.




                                                 6
Case 0:18-cv-62686-UU Document 40 Entered on FLSD Docket 03/22/2019 Page 7 of 8



  As Third Affirmative Defense Zevuloni invokes unclean hands, as APIC had knowledge of the

 purported “fraud,” and rather than rescind the Policy when it should have, chose to continue to

 adjust the loss only to gain a litigation advantage, purely for the purpose of manufacturing the

 breach. APIC threatened rescission to pressure sound Connection into accepting the coverage

 decision, for its pecuniary advantage, when APIC knew that the alleged “fraud’ was the byproduct

 of a difference in opinion, mistake, and/or manufactured by its counsel’s clever wordplay and

 mischaracterization of tenants.

  As Fourth Affirmative Defense, the alleged fraud is the result in differences in opinion during

 the adjustment of the loss and submission of the application. The allegations of fraud are the result

 of APIC’s counsel’s wordplay, and/or the failure of APIC and/or its representatives to properly

 underwrite the subject Policy.

  As Fifth Affirmative Defense Zevuloni at no time intended to misrepresent the claim, or

 statements submitted in the application, and any factual inconsistencies are the result of innocent

 error, and/or mutual mistake. There is no bad faith, or intent to defraud on the part of Zevuloni.

  As Sixth Affirmative Defense, APIC is attempting to impermissibly pierce the corporate veil,

 and may not sue Mr. Zevuloni individually. At all times relevant hereto, Mr. Zevuloni was working

 on behalf of Zevuloni & Associates. There was no conduct for the purpose of accomplishing fraud,

 or some other unlawful/improper purpose that would warrant piercing the corporate veil.

  Respectfully submitted on this 22nd day of March, 2019

                                               Daniel Y. Gielchinsky, P.A.


                                               By:__/s/ Daniel Y. Gielchinsky_____
                                               Daniel Y. Gielchinsky, Esq.
                                               FBN: 97646
                                               1132 Kane Concourse, Suite 302
                                               Bay Harbor Islands, FL 33154

                                                  7
Case 0:18-cv-62686-UU Document 40 Entered on FLSD Docket 03/22/2019 Page 8 of 8



                                              Phone: 305-763-8708
                                              Email: dan@dyglaw.com
                                              Attorneys for Defendants,
                                              Zevuloni & Associates, Inc. and Joseph Zevuloni



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 22, 2019, I electronically filed the foregoing
  document with the Clerk of the Court by using the CM/ECF system. I further certify that the
  document is being served this day on all counsel of record identified on the attached Service List
  in the manner specified either via transmission of Notices of Electronic Filing generated by
  CM/ECF or in some other manner for those counsel or parties who are not authorized to receive
  electronically Notices of Electronic Filing.

                                              __/s/ Daniel Y. Gielchinsky_____
                                              Daniel Y. Gielchinsky, Esq.

                                       SERVICE LIST
                                   CASE NO.: 18-cv-62686-UU

 Michael B. Buckley, Esq.
 Buckley Law Group, P.A.
 3637 Fourth Street North, Suite 330
 St. Petersburg, FL 33704
 Phone: (727) 822-4800; Fax: (727) 822-4855
 mbuckley@buckleylawgroup.com
 jseipel@buckleylawgroup.com
 hdalmanieras@buckleylawgroup.com
 jparmerlee@buckleylawgroup.com


 Jeremy F. Tyler, Esq.
 Andrew Fuxa, Esq.
 490 Sawgrass Corporate Parkway, Suite 110
 Sunrise, Florida 33325
 P: (954) 990-5251
 F: (954) 990-4346
 pleadings@gftlawfirm.com;
 Jeremy.tyler@gftlawfirm.com




                                                 8
